Title: From George Washington to William Stephens Smith, 31 August 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Rocky Hill Augst 31st 1783
                        
                        I have received your favor of the 26th and am much obliged by your attention in procuring the Articles I had
                            requested—I am also glad to find there is at length a prospect that the British will in reality soon take their departure
                            from the United States.
                        Whatever my private sentiments as an Individual may be, respecting the violent Policy which seems in some
                            instances to be adopted; it is not for us as military Characters to dictate a different line of conduct—but I should
                            suppose the encouragement you have given to those British & Foreign Soldiers (who have been discharged) that they
                            would be permitted to remain in the Country, was very unexceptionable & proper—The same indulgence however cannot
                            be extended to such Natives of the Country as have served in their new Corps, without the interference of the States to
                            which they belong—and I think it necessary you should be advised, that granting Passports to Citizens of any discription,
                            for the purpose of giving protection in coming from New York into the Country, may not only be considered as an assumption
                            beyond the limits of any Commission which has been derived from Congress, but will probably be productive of Altercations
                            with the Civil Powers, and at the same time involve us in very disagreeable consequences in many other respects. I am Dear
                            Sir With great esteem Your Most Obedt Servt
                        
                            Go: Washington
                        
                    